                                                       FILED
Case 5:20-cv-00070-JPB-JPM Document 1 Filed 04/08/20 Page 1 of 3 PageID #: 1

                                                 10:36 am, Apr 08, 2020
         1:20-cv-01082-JRS-TAB
                                                 U.S. DISTRICT COURT
                                              SOUTHERN DISTRICT OF INDIANA
                                                   Laura A. Briggs, Clerk
Case 5:20-cv-00070-JPB-JPM Document 1 Filed 04/08/20 Page 2 of 3 PageID #: 2
Case 5:20-cv-00070-JPB-JPM Document 1 Filed 04/08/20 Page 3 of 3 PageID #: 3
